Citation Nr: 1040484	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 
1974.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, 
inter alia, denied the Veteran's July 2005 claims for service 
connection for a back disorder, a bilateral leg disorder, 
bilateral hearing loss, and tinnitus.

The issues of entitlement to service connection for a back 
disorder, bilateral hearing loss, and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right leg disorder is not shown to be related to the 
Veteran's military service or to any incident therein.

2.  A left leg disorder is not shown to be related to the 
Veteran's military service or to any incident therein.






CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).

2.  A left leg disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

An August 2005 letter, provided to the Veteran before the 
November 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it 
informed the Veteran of what evidence was needed to establish his 
claims, what VA would do and had done, and what evidence he 
should provide.  The letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in May 2006.  In this regard, after initially providing VA 
notice, followed by subsequent Dingess notice in May 2006, the RO 
readjudicated the claim in a statement of the case in December 
2006.  Thus, the timing defect in the notice has been rectified.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In addition, the Veteran has never 
alleged how a timing error prevented him from meaningfully 
participating in the adjudication of her claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.  The Veteran has not reported that he is in 
receipt of Social Security Administration (SSA) benefits.  Golz 
v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.





Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"[A]n increase in disability must consist of worsening of the 
enduring disability..."  Davis v. Principi, 276 F.3d 1341, 1344 
(Fed. Cir. 2002).  Aggravation requires an increase in the 
severity of the preexisting condition, as distinguished from the 
mere recurrence of manifestations of the pre-service condition.  
Id at 1345.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service, as evidence of whether a preexisting condition 
was aggravated by military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Analysis:  Service Connection for Right and Left Leg Disorders

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of right or left leg 
disorders in service.  In an October 1971 Report of Medical 
Examination, a clinician found that the Veteran's lower 
extremities and other musculoskeletal system were normal on 
clinical evaluation.  In a July 1974 Report of Medical 
Examination, a clinician again found that the Veteran's lower 
extremities and other musculoskeletal system were normal on 
clinical evaluation.

Following service, the Veteran sought treatment for left knee 
pain and mild swelling from a private clinician in June 1999; he 
diagnosed the Veteran with arthritis, a possible meniscus tear of 
the left knee, and possible bursitis.  In June 2000, a private 
clinician found that a bone scan revealed degenerative changes of 
the left knee, and chronic arthritic pain.

The Veteran has also reported on multiple occasions that his back 
pain has radiated to his legs.  For example, VA clinicians have 
noted that the Veteran reported having back pain radiating down 
his left leg in April 2002; having back pain radiating down his 
right leg in November 2002; and having back pain radiating to 
both legs in May 2005.  Additionally, private clinicians have 
diagnosed him with possible lumbar disc disease with 
radiculopathy in October 2004; degenerative arthritis of the 
spine with suspected neuropathy in November 2004; and probable 
peripheral neuropathy in April 2006.

In his July 2005 claim, the Veteran requested service connection 
for a leg disorder.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

A medical examination or opinion is unnecessary in this case, 
because the information and evidence of record does not establish 
that the Veteran suffered an event, injury, or disease of the 
legs in service.  The Veteran's service treatment records show no 
evidence of any complaints, treatment, or diagnoses of right or 
left leg disorders in service, and a clinician found that his 
lower extremities and other musculoskeletal system were normal on 
clinical evaluation at separation in July 1974.

The Veteran is not competent to opine on the etiology of his 
claimed leg disorder.  Such an opinion is outside the scope of 
competent lay evidence.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because he was not diagnosed with a right or left 
leg disorder during service, and he did not complain of symptoms 
thereof during service.  38 C.F.R. § 3.303(b).  Additionally, the 
Veteran was not diagnosed with a right or left leg disorder 
within a year of separation from service.  38 C.F.R. §§ 3.307, 
3.309.

The preponderance of the evidence is against the award of service 
connection for right and left leg disorders; it follows that the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  As such, the Veteran's claim is denied.

To the extent that the Veteran's current right and left leg 
symptoms are neurological manifestations radiating from his 
claimed back disorder, the etiology and extent of these symptoms 
will be evaluated by an examiner.  The denial of service 
connection for right and left leg disorders does not preclude a 
grant of service connection for neurological manifestations of 
the Veteran's claimed back disorder, if such a grant is 
warranted.


ORDER

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.


REMAND

Analysis:  Service Connection for a Back Disorder

Additional development is needed prior to further consideration 
of the Veteran's claim for service connection for a back 
disorder.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Veteran's service treatment records show that the Veteran, in 
his October 1971 pre-induction Report of Medical History, checked 
a box indicating that he had, or had previously had, recurrent 
back pain.  The clinician noted that the Veteran reported that he 
wore a back brace in 1966, but that he does not miss work because 
of his back pain.  In an October 1971 Report of Medical 
Examination, a clinician found that the Veteran's spine and other 
musculoskeletal system were normal on clinical evaluation.

In June 1973, the Veteran reported that he had pain in his neck 
and upper back for two months.  The clinician diagnosed him with 
"? muscle strain."

An in-service clinician noted in July 1973 that the Veteran 
reported having a history of pre-service back injuries from 8 
years prior (1965) and 3 years prior (1970).  The Veteran also 
reported that he reinjured his back 3 months ago (April 1973), 
and, since that reinjury, he has constant pain.  Later in July 
1973, a clinician recorded the Veteran's report that he had 
originally injured his back 8 years prior (1965) by falling 
"from height," and that he has had intermittent dorsal back 
pain (BP) since then, especially when lifting heavy objects or 
exerting force with his arms.  The clinician diagnosed the 
Veteran with a "probable muscular injury."

In April 1974, the Veteran complained of an injury to his back in 
the last 48 hours, with sharp, intermittent pain to his scapular 
area that was aggravated by moving his left arm.  The clinician 
diagnosed the Veteran with a left trapezoid muscle strain.

In June 1974, an in-service clinician noted that the Veteran had 
had thoracic and neck pain for 2 months, but that there had been 
no trauma, and that the Veteran reported having intermittent back 
pain ever since falling from a swing as a child.  The Veteran 
noted that the aching was aggravated by heavy lifting.  After 
providing x-rays of the Veteran's cervical and thoracic spines, 
the in-service clinician diagnosed the Veteran with a chronic 
thoraco-cervical strain.  However, the following day an in-
service physician opined that the Veteran had a normal thoracic 
spine, with well-maintained vertebral body heights and 
intervertebral disc spaces, and intact pedicles.

In a July 1974 Report of Medical Examination, a clinician found 
that the Veteran's spine and other musculoskeletal system were 
normal on clinical evaluation.

Following service, from 1998 to 2005, the Veteran has multiple 
diagnoses of back disorders from VA and private clinicians.  His 
private clinicians diagnosed cervical adenitis in January 1998; 
lumbar strain with possible osteoarthritis or disc disease in May 
1998; lumbar disc disease in May 2000, November 2001, March 2002, 
August 2002, April 2003, July 2003, February 2004, April 2004, 
July 2004, August 2004, and September 2004; cervical disc disease 
in April 2004, July 2004, August 2004; multilevel lumbar disc 
disease in October 2004; and degenerative arthritis of the spine 
with suspected neuropathy in November 2004.  VA clinicians 
diagnosed an abnormality of the lumbar spine in August 2002; mild 
lumbar spondylosis in November 2002; a major abnormality of the 
lumbar spine in July 2004; and back and neck pain in August 2005.

The Veteran has also reported injuring his back after service.  
The Veteran told a VA clinician in December 2001 that his back 
pain had increased in intensity from 2 or 3 to 8 out of 10 after 
he had "moved wrong" while unloading some firewood the previous 
month.  In May 2005, a VA clinician noted that the Veteran "has 
gradual onset of low-back pain and lower extremity pain for the 
last 15 years [since 1990].  His pain started gradually without 
any definite incident or accident.  The location of the pain is 
in the lower back radiating to both lower extremities equally."

The Veteran, in his July 2005 claim, requested service connection 
for a back disorder.  In an April 2006 letter, a fellow service 
member wrote that he and the Veteran were tasked with replacing a 
clutch in a 11/4 ton truck during service, and that "during this 
process either taking it out or putting the transmission back in, 
[the Veteran] hurt his back.  I remember him telling me that, and 
I am pretty sure he reported it at the time."  Another fellow 
service member recounted the same incident and reported that 
"the other mechanics lost their grip on the trans[mission]," 
thereby hurting the Veteran's neck and shoulder.

A medical opinion is required because the information and 
evidence of record contains competent evidence of a back 
disorder, as well as recurrent symptoms of back pain; establishes 
that the Veteran suffered back injuries in service in April 1973 
and April 1974; and indicates that the claimed disability or 
symptoms may be associated with the established injuries in 
service.  38 C.F.R. § 3.159(c)(4).

On remand, the Veteran should be scheduled for an examination of 
his back.  The examiner should review the Veteran's claims file, 
and note this review in the report.  The examiner should also 
review the summary of the Veteran's in-service and post-service 
back treatment provided above.  The examiner should provide an 
opinion as to whether it is at least as likely as not that the 
Veteran's claimed back disorder was caused or aggravated by his 
time in service.  The examiner should provide a rationale for all 
opinion(s) expressed.  If the examiner is unable to provide an 
opinion, he should state the reason(s) why.

Because the clinician administering the October 1971 Report of 
Medical Examination found that the Veteran's spine and other 
musculoskeletal system were normal on clinical evaluation, the 
Veteran's back disorder cannot be said to have been noted at 
entry to service, even though he recorded the Veteran's history 
of the preservice existence of a back disorder at the time of the 
examination.  38 C.F.R. § 3.304(b).  Consequently, on remand, the 
examiner should opine as to whether there is clear and 
unmistakable (obvious or manifest) evidence demonstrating that 
the Veteran's back injury existed prior to service, and whether 
there is clear and unmistakable evidence demonstrating that his 
pre-service back injury was not aggravated by his military 
service.

Additionally, on remand, the examiner should opine as to whether 
there was an increase in the Veteran's back disorder during 
service.  38 C.F.R. § 3.306.  If the examiner finds that there 
was an increase in the Veteran's back disorder during service, 
then he should opine as to whether there is clear and 
unmistakable (obvious or manifest) evidence demonstrating that 
the increase in disability was due to the natural progress of the 
disease.

As noted above, the Veteran has reported on multiple occasions 
that his back pain has radiated to his legs.  For example, VA 
clinicians have noted that the Veteran reported having back pain 
radiating down his left leg in April 2002; having back pain 
radiating down his right leg in November 2002; and having back 
pain radiating to both legs in May 2005.  Additionally, private 
clinicians have diagnosed him with possible lumbar disc disease 
with radiculopathy in October 2004; degenerative arthritis of the 
spine with suspected neuropathy in November 2004; and probable 
peripheral neuropathy in April 2006.  Therefore, on remand, if 
the examiner diagnoses the Veteran with a back disorder, then the 
examiner should opine as to whether the Veteran has any 
neurological manifestations of his back disorder.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235-5243, Note 1.  If so, the 
examiner should specify all affected nerves, determine the 
appropriate diagnosis (e.g., neuritis or neuralgia), and 
determine the severity thereof (e.g., mild, moderate, or severe).  
38 C.F.R. §§ 4.123, 4.124, 4.124a.

The examiner should also include a statement as to the effect of 
the Veteran's back disorder on his occupational functioning and 
daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-
56 (2007).

Analysis:  Service Connection for Bilateral Hearing Loss and 
Tinnitus

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's hearing disability was noted at entry to service.  
38 C.F.R. § 3.304(b).  In his October 1971 Report of Medical 
Examination, a clinician found that the Veteran had right ear 
puretone decibel thresholds of 30, 20, 30, and 30, and left ear 
puretone decibel thresholds of 35, 20, 30, and 30, for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz.  
Because the Veteran's hearing defects were noted at entrance into 
service, the presumption of soundness is inapplicable.  38 C.F.R. 
§ 3.304(b).

The Veteran's preservice hearing disability underwent an increase 
in severity during service.  In his July 1974 Report of Medical 
Examination, a clinician found that the Veteran had right ear 
puretone decibel thresholds of 30, 25, 25, and 45, and left ear 
puretone decibel thresholds of 30, 25, 25, and 45, for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz.  
Therefore, a medical opinion is required to determine whether 
there is clear and unmistakable evidence (obvious or manifest) 
that the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306.  

After service, the Veteran told a VA clinician in May 2003 that 
he has bilateral constant "cricket" tinnitus, bilateral hearing 
loss, and equilibrium problems.  The VA clinician noted that the 
Veteran's history was significant for military and occupational 
noise exposure from heavy machinery, and only occasional use of 
hearing protective devices (HPD).  The Veteran also reported that 
he sustained a post-service injury to the right side of his face 
in the 1980's, which caused a cracked cheek bone and nausea.  The 
VA clinician diagnosed the Veteran with hearing within normal 
limits (WNL) through 1000 Hertz, sloping to a moderately-severe 
sensorineural hearing loss (SNHL) through 4000 Hertz, and 
returning to essentially WNL at 8000 Hertz, bilaterally.  The 
Veteran's word recognition (WR) scores were 92 percent in his 
right ear (AD), and 88 percent in his left ear (AS).

On remand, the Veteran should be scheduled for an examination of 
his claimed bilateral hearing loss and tinnitus.  The examiner 
should review the Veteran's claims file, and note this review in 
the report.  The examiner should also review the summary of the 
Veteran's in-service and post-service hearing loss and tinnitus 
provided above.  The examiner should provide an opinion as to 
whether it is at least as likely as not that the Veteran's 
claimed hearing loss and tinnitus, respectively, were caused or 
aggravated by his time in service.  The examiner should provide a 
rationale for all opinion(s) expressed.  If the examiner is 
unable to provide an opinion, he should state the reason(s) why.

Additionally, on remand, the examiner should opine as to whether 
there is clear and unmistakable (obvious or manifest) evidence 
demonstrating that the increase in the Veteran's hearing loss 
during service was due to the natural progress of the disease.

The examiner should also include a statement as to the effect of 
the Veteran's hearing loss and tinnitus on his occupational 
functioning and daily activities.  Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
and neurological examinations of his back 
disorder.  All indicated tests and studies 
should be undertaken.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history.  The 
examiner must indicate whether such review 
was accomplished.  The examiner should also 
review the summary of the Veteran's in-
service and post-service back treatment 
provided above.

The VA examiner should provide opinions in 
response to the following questions.  The 
examiner should provide a rationale for all 
opinions.  If the examiner is unable to 
provide an opinion, he should state the 
reason(s) why.

a.  Is it at least as likely as not that the 
Veteran's back disorder, if found, was caused 
or aggravated by his time in service?

b.  Is there clear and unmistakable (obvious 
or manifest) evidence demonstrating that the 
Veteran's back injury existed prior to 
service?  If so, is there clear and 
unmistakable evidence demonstrating that his 
pre-service back injury was not aggravated by 
his military service?

c.  Was there an increase in the Veteran's 
back disorder during service?  If so, is 
there clear and unmistakable (obvious or 
manifest) evidence demonstrating that the 
increase in disability during service was due 
to the natural progress of the disease 
(rather than to his military service)?

d.  Does the Veteran's back disorder, if any, 
have neurological manifestations?  If so, 
please specify all affected nerves, determine 
the appropriate diagnosis (e.g., neuritis or 
neuralgia), and determine the severity 
thereof (e.g., mild, moderate, or severe), to 
include all extremities involved.

e.  What are the effects of the Veteran's 
back disorder on his occupational functioning 
and daily activities?

2.  Schedule the Veteran for a VA 
audiological examination of his claimed 
hearing loss and tinnitus.  All indicated 
tests and studies should be undertaken.  The 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  The examiner must indicate whether 
such review was accomplished.  The examiner 
should also review the summary of the 
Veteran's in-service and post-service hearing 
loss and tinnitus provided above.

The VA examiner should provide opinions in 
response to the following questions.  The 
examiner should provide a rationale for all 
opinions.  If the examiner is unable to 
provide an opinion, he should state the 
reason(s) why.

a.  Is it at least as likely as not that the 
Veteran's hearing loss, if found, was caused 
or aggravated by his time in service?

b.  Is it at least as likely as not that the 
Veteran's tinnitus, if found, was caused or 
aggravated by his time in service?

c.  Is there clear and unmistakable (obvious 
or manifest) evidence demonstrating that the 
increase in the Veteran's hearing loss 
disability during service was due to the 
natural progress of the disease (rather than 
to his military service)?

d.  What are the effects of the Veteran's 
hearing loss and tinnitus on his occupational 
functioning and daily activities?

3.  After completion of the above, the AOJ 
should readjudicate the claims.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


